Citation Nr: 0740520	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for trigger thumb.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for loss of eyesight.

8.  Entitlement to service connection for a disability 
manifested by stuttering.

9.  Entitlement to service connection for impotence.

10.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to May 
1981.  

By rating decision dated in July 2002, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hypertension.  He was notified of this determination and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He has subsequently sought 
to reopen his claim.  

In a September 2004 rating action, the RO reopened the claim 
for service connection for hypertension, but denied it on the 
merits.  In addition, the RO denied the claims for the 
remaining issues set forth above.  The Board notes that the 
supplemental statement of the case issued in May 2007 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hypertension.

The Board points out that RO denied service connection for 
depression, obsessive-compulsive disorder and bipolar 
disorder.  These matters are all addressed in the claim for 
service connection for a psychiatric disability.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension, entitlement service connection 
for impotence, as well as the claim for an increased rating 
for lumbosacral strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches were initially demonstrated many years 
after service, and there is no competent medical evidence 
relating them to service.

2.  A psychiatric disability was first shown many years after 
service, and there is no competent medical evidence linking 
it to service.

3.  Gastroesophageal reflux disease was first documented many 
years after service and is not clinically related to service.

4.  Trigger thumb was not demonstrated during service or for 
many years after service, and there is no clinical evidence 
to link it to service.

5.  Hearing loss, if present, was manifested many years after 
service, and there is no competent medical evidence to link 
it to service.

6.  There is no clinical evidence relating any current loss 
of eyesight, if present, to service.

7.  A disability manifested by stuttering, was first present 
many years after service, and is not related to service.  




CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.

2.  A psychiatric disability was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303.

4.  Trigger thumb was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303.

5.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  Loss of eyesight was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.

7.  A disability manifested by stuttering was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January, March, May and June 2004 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The claim was last readjudicated in 
July 2007, at which time the RO advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, private and VA medical records, Social 
Security Administration (SSA) records and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the service 
medical records, lay statements, private and VA medical 
records, SSA records, and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and a psychosis or organic disorders of the nervous 
system becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence supporting the veteran's claims includes his 
statements and some medical evidence.  The Board notes that 
the separation examination in March 1981 revealed that 
uncorrected visual acuity was 20/70 in the right eye, and 
20/50 in the left eye.  In addition, the Board acknowledges 
that the evidence shows that the veteran currently has 
migraine headaches, a psychiatric disability, and 
gastroesophageal reflux disease.  The record also discloses 
that the veteran apparently had surgery for trigger thumb in 
2004, that he stutters on occasion, and that he wears hearing 
aids.  

With respect to the claim for service connection for a 
psychiatric disability, a report of medical history on the 
separation examination in March 1981 shows that the veteran 
related a history of nervous trouble.  A psychiatric 
evaluation was normal.  The Board also notes that the veteran 
was transferred from a service department facility to a VA 
hospital in April 1981, while he was still in service.  It 
was noted that he had been treated for alcohol 
detoxification.  There was no other pertinent psychiatric 
history.  The pertinent diagnosis was history of alcohol 
dependence.  The veteran apparently first reported 
psychiatric problems following service in April 1995 when 
anxiety was noted.  He was given a referral to the VA 
behavioral health intake unit in May 2003 because he reported 
psychosis, anxiety and manic symptoms.  He was seen in 
October 2003, and the impressions included bipolar disorder, 
obsessive-compulsive disorder, and schizophrenia.  

The evidence against the veteran's claims includes the 
service medical records and post-service medical evidence.  
The Board acknowledges that on a report of medical history in 
March 1981, at the time of his separation from service, the 
veteran related a history of headaches and stomach trouble 
and indigestion.  He denied a hearing loss and eye trouble.  
No pertinent abnormalities were reported on the separation 
examination in March 1981.  

The Board notes that the veteran reported severe epigastric 
cramps when seen in a VA outpatient treatment clinic in 
August 1982.  It is significant to note, however, that he 
denied any history of abdominal problems.  The diagnosis was 
abdominal pain of unknown etiology.  Mild gastroesophageal 
reflux was noted following an upper gastrointestinal series 
in February 2002.  It was noted in August 2004 that his 
gastroesophageal reflux disease was controlled on medication.

It was reported in August 2004 that the veteran was followed 
by a private physician for trigger finger.

With respect to the claim for service connection for hearing 
loss, the Board observes that a hearing loss was not found 
when the veteran was examined by the VA in July 1981, 
approximately two months following his discharge from 
service.  Similarly, although the veteran reported at the 
hearing before the undersigned that he wears hearing aids, 
the Board observes audiometric testing conducted in 
conjunction with a pre-employment examination in July 2002 
was within normal limits.

The Board concedes that the veteran's uncorrected visual 
acuity on the separation examination was abnormal.  However, 
no acquired eye disability was shown in service, and service 
connection for refractive error of the eyes is precluded.  

The veteran has also asserted that service connection is 
warranted for a disability manifested by stuttering.  It was 
noted in August 2003, when he was seen by a private 
physician, that the veteran expressed himself fluently with 
episodes of stuttering.  A VA outpatient treatment noted of 
August 2004 reveals that the veteran's stuttering began in 
December 2003, around the time of his father's death.  

With respect to each of the above claims, the Board points 
out that the service medical records are negative for 
complaints or findings of any disability.  It must also be 
noted that migraine headaches, a psychiatric disability, 
gastroesophageal reflux disease, and trigger thumb were all 
initially documented many years after service, and there is 
no clinical evidence to relate any of these disabilities to 
service.  The only evidence to do so consists of the 
veteran's allegations regarding the onset of his disorders.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Similarly, there is no clinical evidence of a hearing loss.  
Although the veteran testified that he was given hearing aids 
by the VA, approximately in 2003, he has still not furnished 
any clinical documentation that a hearing loss, if present, 
is related to service.  

The Board notes that loss of eyesight was not demonstrated 
during service or thereafter.  The service medical records do 
show that he his uncorrected visual acuity was abnormal on 
the separation examination.  However, as noted above, 
refractive error of the eyes is not a disability for which 
compensation benefits may be paid.  He was seen many years 
following service for blurry vision, but there is no clinical 
evidence that the veteran has defective vision attributable 
to service.  

Finally, with respect to the claim for service connection for 
a disability manifested by stuttering, this was initially 
demonstrated many years after service, had its onset around 
the time of his father's death, and there is no objective 
evidence relating it to service.

In the absence of clinical evidence of any of the claimed 
disabilities being present during service or for many years 
thereafter, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
migraine headaches, a psychiatric disability, 
gastroesophageal reflux disease, trigger thumb, hearing loss, 
loss of eyesight or a disability manifested by stuttering.  


ORDER

Service connection for migraine headaches is denied. 

Service connection for a psychiatric disability is denied. 

Service connection for gastroesophageal reflux disease is 
denied. 

Service connection for trigger thumb is denied. 

Service connection for hearing loss is denied. 

Service connection for loss of eyesight is denied. 

Service connection for a disability manifested by stuttering 
is denied.


REMAND

The veteran claims that he has submitted new and material 
evidence to reopen claim for service connection for 
hypertension.  The Board notes that a request for a field 
examination is of record.  This was initiated since there was 
some indication that private medical records had been 
altered.  There is no indication in the record whether the 
requested action was accomplished.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  A review of 
the claims file reveals that notice complying with this Court 
decision has not been furnished to the veteran.  This should 
be accomplished on remand.  

With respect to the claim for service connection for 
impotence, the Board observes that during the August 2007 
hearing before the undersigned, the veteran testified that he 
is impotent due to the medication he takes for hypertension.  
This matter has not been addressed by the RO and is 
intertwined with the claim for service connection for 
hypertension.

Finally, the veteran argues that a higher rating is warranted 
for his low back disability.  The Court has also held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Here, the most recent VA examination 
of the low back was in February 2004, and the veteran has 
made evidentiary assertions that his condition was increased 
in severity since that time.  Under 38 C.F.R. § 3.326(a) 
(2007), a VA examination will be authorized where there is a 
possibility of a valid claim.



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims for service 
connection for hypertension.  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  The RO/AMC should ascertain whether 
the field investigation was conducted 
and, if so, the report should be 
associated with the claims folder.  

3.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 2003.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

4.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his chronic 
lumbosacral strain.  All necessary tests 
should be performed.  The examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims, 
to include service connection for 
impotence secondary to medication for 
hypertension, may be granted.  If not, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  All pertinent 
laws and regulations should be set forth.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


